DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application
No. 16/808361 filed on 03 March 2020 and the Applicant’s Preliminary Amendment filed on 19 May 2020.
Claims 1-16 are pending. Claims 1 and 11 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-16 recites multiple instances of “a user” and “a data storage medium” in the claim limitations. The Examiner is unclear whether “a user” in each claim is referring to the same or different user; and “a data storage medium” in each claim is referring to the same or different storage medium. Therefore, it renders the claims indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-8 of U.S. Patent No. 10,579,292 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter.
Claims 1-3 and 7-10 of the instant application are claiming the same subject matter that are recited in claims 1-2 and 4-8 of U.S. Patent No. 10,579,292 B2 as follows:  
Instant Application 
US Patent No. 10,579,292 B2
1. A device for efficient and robust local data storage, comprising: a reading and writing device configured to read and write a plurality 
2. The device for efficient and robust local data storage of Claim 1, wherein 
3. The device for efficient and robust local data storage of Claim 1, wherein said magnetic and/or optical pattern is a magnetic pattern.
7. The device for efficient and robust local data storage of Claim 1, wherein said pattern is random.
8. The device for efficient and robust local data storage of Claim 1, wherein said pattern is at least partially non-random.
9. The device for efficient and robust local data storage of Claim 1, wherein said pattern progresses geometrically according to a known equation or other expression.
10. The device for efficient and robust local data storage of Claim 1, wherein said pattern yields said different data when said pattern is read according to a geometric progression or according to a known equation or other expression. 

2. The device for efficient and robust local data storage of claim 1, wherein said 
8. The device for efficient and robust local data storage of claim 1, wherein said plurality of data storage domains are configured to be read and written magnetically. 
4. The device for efficient and robust local data storage of claim 1, wherein said pattern is random. 
5. The device for efficient and robust local data storage of claim 1, wherein said pattern is pseudo-random. 
6. The device for efficient and robust local data storage of claim 1, wherein said pattern is progresses geometrically according to a known equation or other expression. 
7. The device for efficient and robust local data storage of claim 1, wherein said pattern yields said different data when said pattern is read according to a geometric progression or according to a known equation or other expression. 



Regarding claim 1, McIlvain teaches a device for efficient and robust local data storage, comprising: 
a reading and writing device configured to read and write a plurality of portions of a data storage medium (McIlvain Fig. 1, i.e., a storage controller), wherein said plurality of portions of a data storage medium are configured to be read and written with stored data (McIlvain Fig. 1, i.e., storage devices); and 
a structure auxiliary to said reading and writing device which reacts with said plurality of portions of a data storage medium after said portions of a data storage medium have been written with the stored data and thereby produces different data from said stored data when said auxiliary structure is read by said reading and writing device (McIlvain Fig. 1 and Col 5, Ln 53-67, i.e., a Logical Positioning Mechanism); wherein said portions of a data storage medium are configured to be written according to the different data and wherein said reading and writing device is configured to reference the different data during a read or write operation (McIlvain Fig. 4 and Col. 6, Ln 33-65); and wherein said auxiliary structure comprises a magnetic and/or optical pattern yielding the different data (McIlvain Col. 4, Ln 55-56, i.e., magnetic-tape units and/or optical disks).



As to claim 3, McIlvain also teaches the device for efficient and robust local data storage of Claim 1, wherein said magnetic and/or optical pattern is a magnetic pattern (McIlvain Col. 4, Ln 55, i.e., magnetic-tape units stores data as magnetic pattern).

As to claim 4, McIlvain also teaches the device for efficient and robust local data storage of Claim 1, wherein said plurality of portions of a data storage medium comprise data storage cells (McIlvain Fig. 1, i.e., Storage Devices include memory cells).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIlvain in view of White et al. (U.S. Patent No. 8,166,217 B1; hereinafter “White”).

As to claim 5, McIlvain teaches the device for efficient and robust local data storage of Claim 1 but fails to explicitly teach wherein said plurality of portions of a data storage medium comprise data symbols. However, White teaches said plurality of portions of a data storage medium comprise data symbols (White Col 1, Ln 63). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the complex data set of McIlvain by incorporating the teachings of White. The motivation would be to efficient handle data transfer where data may enter the controller in more than one format (Whiter Col 1, Ln 44-46).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIlvain in view of Ottesen et al. (U.S. Patent No. 5,721,878; hereinafter “Ottesen”).

As to claim 6, McIlvain teaches the device for efficient and robust local data storage of Claim 1 but fails to explicitly teach wherein said plurality of portions of a data storage medium comprise an analog data storage medium. However, Ottesen teaches said plurality of portions of a data storage medium comprise an analog data storage medium (Ottesen Col 8, Ln 41-44). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the complex data set of McIlvain by incorporating the teachings of Ottesen. The motivation would be to store analog multimedia information (Ottesen Col 10, Ln 23-25).

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIlvain in view of SYU et al. (U.S. PGPUB No. 2014/0059405 A1; hereinafter “SYU”).

As to Claim 7, McIlvain teaches the device for efficient and robust local data storage of Claim 1 but fails to explicitly teach wherein said pattern is random. However, SYU teaches said pattern is random (SYU ¶0026, i.e., random data pattern). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the complex data set of McIlvain by incorporating the teachings of SYU. The motivation would be to provide reference data blocks that can reflect the 

As to Claim 8, McIlvain teaches the device for efficient and robust local data storage of Claim 1 but fails to explicitly teach wherein said pattern is at least partially non-random. However, SYU teaches said pattern is at least partially non-random (SYU ¶0026, i.e., pseudo-random data pattern). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the complex data set of McIlvain by incorporating the teachings of SYU. The motivation would be to provide reference data blocks that can reflect the actual conditions experienced by the related data blocks closely enough such that the reference blocks can be considered valid references with respect to the related data blocks (SYU ¶0026).

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIlvain in view of Lackemann et al. (U.S. PGPUB No. 2007/0272754 A1; hereinafter “Lackemann”).

 As to Claim 9, McIlvain as modified by Basler teaches the device for efficient and robust local data storage of Claim 1 but fails to explicitly teach wherein said pattern is progresses geometrically according to a known equation or other expression. However, Lackemann teaches said pattern is progresses geometrically according to a known equation or other expression (Lackemann ¶¶0008-0009). It would have been 

As to Claim 10, McIlvain as modified by Basler teaches the device for efficient and robust local data storage of Claim 1 but fails to explicitly teach wherein said pattern yields said reading according to a geometric progression or according to a known equation or other expression. However, Lackemann teaches said reading according to a geometric progression or according to a known equation or other expression (Lackemann ¶¶0008-0009). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the complex data set of McIlvain by incorporating the teachings of Lackemann. The motivation would be to provide a strategic search routine for locating a target object (Lackemann ¶0002).

Allowable Subject Matter
Claims 11-16 include allowable subject matter and would be allowable with the Applicant’s Amendment to overcome the 35 USC 112(b) Rejections.
The features of the claim limitations recite in claim 11 based on the Examiner’s interpretation of the term “a user” referring to the same user and “a data storage medium” referring to the same storage medium are allowable over prior art.
Claims 12-16 depend directly or indirectly on claim 11 and are allowable by virtue of their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157